Bruce, Ch. J.
(after stating the facts as above). The first question to be determined is whether §§ 685 to 695 of the Compiled Laws of 1913 are unconstitutional for the reason that they delegate to the governor judicial powers and are in violation of § 85 of the Constitution, which provides that “the judicial power of the state of North Dakota shall be vested in a supreme court, district courts, county courts, justices of the peace, and in such other courts as may be created by law for cities, incorporated towns and villages.”
We think they are not. In the first place not only do the statutes provide for the taking of testimony and for a full hearing before the governor, but for an appeal to the courts and a trial de novo also. See § 690.
Section 690, while not perhaps as complete and detailed in its provisions as it might be, is nevertheless sufficiently definite to provide for a legal appeal and for a trial de novo in the district court in'the manner followed in the cases of appeals from justices and county courts where a trial de novo is asked, that is to say, in the same general manner “as actions originally commenced” in the district courts. See §§ 8620 and 9172, Comp. Laws 1913.
This certainly amounts to due process of law.
In the second place the Constitution expressly provides:
Section 197. “All officers not liable to impeachment shall be subject to removal for misconduct, malfeasance, crime or misdemeanor in office or for habitual drunkenness or gross incompetency in such manner as may be provided by law.”
Section 130. “The legislative assembly shall provide by general law for the organization of municipal corporations, restricting their powers as to levying taxes, etc.”
This latter provision has been construed in Glaspwell v. Jamestown, *44411 N. D. 86, 88 N. W. 1023, and State ex rel. Johnson v. Clark, 21 N. D. 517, 131 N. W. 715, as not merely conferring upon the legislature the power to create, but the power to control the government of, cities and villages. Cities and villages, in short, are creatures of the-statute and of the statute alone; no specific restriction is found in the Constitution in relation thereto, and those therefore only apply which are general in their application, such as that which forbids the deprivation of liberty or property without due process of law, or § 85, which confines in the courts the exercise of the judicial power. Nowhere is there in the Constitution anything which prohibits the removal of city officers or which places that power exclusively in the courts.
We are here dealing with departments of government, and not with mere private rights. Atty. Gen. ex rel. Rich v. Jochim, 99 Mich. 358, 367, 23 L.R.A. 699, 41 Am. St. Rep. 606, 58 N. W. 611. Section 130 of the Constitution, which confers upon the legislature the power to provide for the organization of municipal corporations, in no way limits that power except in the matter of levying taxes, borrowing money, and contracting debts. The legislature was given the power to provide any method of government it chose or for any method of selecting officers. It could have provided for the appointment of municipal officers by the governor alone.' There is nothing in the provision that prevents the legislature from providing for the election of such officers and the holding of their offices subject to the governor’s right of removal.
While the power to remove from office is generally regarded 'as a power possessed by the courts, in the absence of an express or implied grant to another authority in the government, this power may be exercised by the legislature or may be delegated by the legislature to some other authority. 28 Cyc. 433; 29 Cyc. 1371; Rankin v. Jauman, 4 Idaho, 53, 36 Pac. 502; State ex rel. Clapp v. Peterson, 50 Minn. 239, 52 N. W. 655.
It is generally held that the power of removal from office is not a judicial but an administrative power, though it should be exercised in a judicial manner. The exigencies of the government often require the prompt removal of corrupt or unfaithful officers, and, such being the case, the legislature has the power to provide for removal. Rankin v. Jauman, 4 Idaho, 53, 36 Pac. 502; Re Guden, 171 N. Y. 529, 64 N. E. 451; Cameron v. Parker, 2 Okla. 277, 38 Pac. 14; State ex rel. *445Wagnor v. Dahl, 140 Wis. 301, 122 N. W. 748; State v. Borsted, 27 N. D. 533, 147 N. W. 380, Ann. Cas. 1916B, 1014.
The state indeed “is not so bound by the term, ‘due process of law,’ that it is impossible for it to investigate its agents without subjecting itself, so far as their removal is concerned, to the delays and uncertainties of strict judicial action.” Atty. Gen. ex rel. Rich v. Jochim, 99 Mich. 358, 23 L.R.A. 699, 41 Am. St. Rep. 606, 58 N. W. 611; State v. Borsted, 27 N. D. 533, 147 N. W. 380, Ann. Cas. 1916B, 1014.
The same considerations apply to the objection that, although § 690 provides for an appeal and a trial de novo, it denies that trial in the particular county of the official’s residence.
As we have before pointed out, the matter is administrative rather than judicial, and involves the right to a public office rather than private property rights. Atty. Gen. ex rel. Rich v. Jochim, supra. It is also to be remembered that in the case of Barry v. Traux, 13 N. D. 131, 65 L.R.A. 762, 112 Am. St. Rep. 662, 99 N. W. 769, 3 Ann. Cas. 191, we held that the right to a trial by a jury in the county of one’s own residence is not unconditional, but is always subject to the exception that the case may be removed either upon the application of the prosecution or the defendant when necessary to secure a fair and impartial trial. It was evidently the feeling of the legislature that in matters such as that before us an impartial trial could not be held in the county of residence on account of the political feeling which must necessarily there exist.
The case is not one where a jury is guaranteed by the Constitution. Although the right to an office often involves property, it is not strictly a property right. See Atty. Gen. ex rel. Rich v. Jochim, supra. The office is created by the legislature, and the holding of it is not based on any personal or primary rights. When the petitioner was elected he accepted the office subject to the limitations which were placed thereon .and subject to the method of removal which the statute provided. It is also to be noted that the defendant, though denied the right to a trial in his own county, may select any other that .he chooses.
Nor does the fact that § 3835 of the Compiled Laws of 1913, which was passed as chapter 67 of the Laws of 1911 and chapter 29 of the Laws of 1913, provides for a popular recall of city commissioners, alter the situation. At the most two remedies are afforded the public *446for the malfeasance of its officers, — one is speedy, administrative, and. peremptory, and the other is popular, cumbersome, and more or less-dilatory.
The grounds of relief, too, are entirely different, and that afforded by § 38 of chapter 4=5 of the Laws of 1907, which provides for recall, is-much more comprehensive than that afforded by chapter 685 of the' Compiled Laws of 1913. Section 65 of the Compiled Laws of 1913 merely provides for a removal in the case of “misconduct, malfeasance, crime in office, habitual drunkenness, or gross incompetency,” that, is to say, for direct wrongdoing or gross incompetency. Section 3835 of the Compiled Laws of 1913 requires no reason to be given, and merely provides that “the holder of any elective office in cities which may adopt or have adopted the commission plan of government under any of the laws of this state applicable thereto may be removed at any time-by the electors qualified to vote for a successor of such incumbent.”
Under this act all that is necessary is a petition for removal, and no fault or crime or kind of malfeasance need be specified or mentioned. It is clear that under it persons may be removed for political fault merely, and, in fact, without any fault. Its intention was clearly to-retain in the people the political control over their city officers and the-control of the legislative policies of such officers.
Its enactment was due to the fact that the commission form of government removed city officers in a measure from the direct control of their wards and constituencies, and that the legislature feared that in certain instances such officers might adopt policies of government and of legislation which they might not approve.
The act in question also clearly provides that “this said method of removal shall be cumulative and additional to the methods heretofore provided by law.” Though this provision uses the words, “heretofore provided by law,” it also clearly expresses the intention that the method shall be cumulative. Even if it provided otherwise it would not be controlling upon the legislature of 1913, which passed the Removal Act which is before us, as it is elementary law that no legislature can tie the hands of its successors.
Nor is there any merit in the contention that the statutes before us interfere with the right of home rule and local self-government. These rights are often imaginary rather than real, and are all subject to con*447stitutional regulation and control. The legislature also may do practically anything which the Constitution does not forbid.
As we have before pointed out, cities are of legislative creation, and the power of the legislature to exercise control over them is conferred by the Constitution.
We are not unaware of the decision of this court in the case of Ex parte Corliss, 16 N. D. 470, 114 N. W. 962, but, as pointed out by us-in the case of Runge v. Glerum, 37 N. D. 618, 164 N. W. 284, that case merely forbids interference with officers, such as sheriffs and district attorneys, whose offices are provided for and “embedded” in the-Constitution, and does not in any manner hold it unlawful for the legislature to control officers and offices which are not of constitutional creation or the policies of cities which it alone has the power to create.
Nor is there any merit in the contention that the petition is indefinite,, and that conclusions rather than facts are pleaded.
Even if the petition were defective in the particulars stated, and on this we express no opinion but rather incline to the contrary view, tibisis a writ of prohibition, and a writ of prohibition is only issued when an inferior court or tribunal is acting without jurisdiction. Where an inferior court has jurisdiction of the matter in controversy, prohibition will not lie. The writ does not lie to prevent a subordinate court from deciding erroneously or from enforcing an erroneous judgment in a. ease in which it has a right to adjudicate. 23 Am. & Eng. Enc. Law,, 198, 200. There can be no doubt that the governor of North Dakota had jurisdiction in the matter which is before us.
This brings us to a consideration of the question whether § 685 of the Compiled Laws of 1913, under which the removal is sought to be effected, is in any event applicable to the’president of a city commission. Does the word “mayor,” which is used in the statute, include such an officer? Do the words, “or other police officers,” also include him?
We are satisfied that the term, “or other police officers,” does cover such an official. We realize that there is a contrary holding in the case of People v. Gregg, 59 Hun, 107, 13 N. Y. Supp. 114, 115. That case, however, was a criminal case, and all that the charter of the city provided was that “as the head of the police of the city he shall preserve peace and order therein.” And all that the statute provided was that it should be unlawful for any police official in the several cities. *448of the state to be directly or indirectly interested in the sale of spirituous or malt liquors.
There was in the statute no enumeration of officers, and there was nothing in the charter or in the statute which specifically imposed any police duties on the mayor.
In our opinion § 685 of the Compiled Laws of 1913 expressly sets .apart and enumerates as subject to its provisions all of what may be termed the administrative police officers of a city. The word “police” has been defined as “that species of superintendence by magistrates which has principally for its object the maintenance of public tranquility among the citizens. The officers who are appointed for this purpose are also called the police.
“The word ‘police’ has three significations. The first relates to the measures which are adopted to keep order, the laws and ordinances on •cleanliness, health, the markets, etc. The second has for its object to procure to the authorities the means of detecting even the smallest attempts to commit crime, in order that the guilty may be arrested before their plans are carried into execution and delivered over to the justice •of the country. The third comprehends the laws, ordinances, and other measures which require the citizens to exercise their rights in a particular form.
“Police has also been divided into administrative police, which has for its object to maintain constantly public order in every part of the •general administration; and judiciary police, which is intended principally to prevent crimes by punishing the criminals. Its object is to punish crimes which the administrative police has not been able to prevent.” Bouvier’s Law Dict.
There is, in our minds, no doubt that the president of a city commis•sion belongs to such administrative police body, and that he is included in the phrase, “mayor, chief of police, deputy, sheriff, or other police •officers.” We are cognizant of the rule known as ejusdem generis, and that “where general words follow the enumeration of particular classes of persons or things the general words will be construed as applicable only to persons or things of the same general nature or class as those enumerated. The particular words are presumed to describe certain species, and the general words to be used for the purpose of including other species of the same genus. The rule is based on the obvious rea*449son that, if the legislature had intended the general words to be used in their unrestricted sense, they would have made no mention of the particular classes. The words ‘other’ or ‘any other’ following the enumeration of the particular classes are therefore to be read as ‘other such like,’ and to include only others of like kind and character.” 36 Cyc. 1119.
It is to be noticed, however, that this quotation, which undoubtedly expresses the law, speaks of particular classes, and not of any particular class, and it is clear that what the genus is must be determined by all which are mentioned.
It is also clear to us that the president of a city commission belongs to the genus and is therefore included within the term, “or. other police officer.” Though not in all of his powers and duties, identical with a mayor, he is certainly an officer of like kind and character. He is certainly a member of the administrative police.
Section 3833 of the Compiled Laws of 1913 provides that “whenever, in the laws not repealed by this act, the words ‘town council, city council, or village board’ appear, it shall mean board of city commissioners; the word ‘mayor’ or ‘president’ shall mean president of the board of city commissioners. Whenever the words ‘city commissioner’ are used in this chapter they shall be construed to mean and include village commissioners.”
Section 3834 provides: “All the provisions of law now in force or which may hereafter be passed by the legislative assembly in relation to the powers, duties or privileges of the president of boards of trustees of towns or villages, or mayors of cities, are hereby granted to the president of the board of city commissioners, and except where inapplicable all the provisions of law now in force or hereafter passed by the legislative assembly in relation to the powers, duties or privileges of town or village trustees, or other municipal boards thereof, or the powers, duties or privileges of city councils are hereby granted to the board of city commissioners provided for in this chapter; provided, cities incorporated under this chapter shall for all purposes according to their respective population retain the classification otherwise provided by law.”
Section 3195 provides that “the president of said board of commissioners shall be the executive officer of said city, and shall see that all the laws thereof are enforced.”
*450Section 3796 provides: “Whenever the president of the board of city commissioners shall deem it necessary, in order to enforce the laws of the city, or to avert danger, or protect life or property, in case of a riot or any outbreak, or calamity or public disturbance, or when he has reason to fear any serious violation of law or order, or any outbreak, or any other danger to said city or the inhabitants thereof, he shall summon into service, as a special police force, all, or as many of the citizens as in his judgment and discretion may be necessary and proper; and summons may be by proclamation or order, addressed to the citizens generally or those of any ward of the city or subdivision thereof, or such summons may be by personal notification. Such special police, while in service, shall be subject to the orders of the president of the board of city commissioners, shall perform such duties as he may require, and shall have the same power while on duty as the regular police force of said city, and any person so summoned and failing to obey or appearing" and failing to perform any duty that may be required by this chapter shall be fined in any sum not exceeding one hundred dollars.”
-, Section 3571 provides: “Ho [the mayor] may exercise within the city limits the powers conferred upon sheriffs to suppress disorder and keep the peace.”
Section 3573 provides: “He [the mayor] shall perform all such duties as are or may be prescribed by law or by the city ordinances, and shall take care that the laws and ordinances áre faithfully executed.”
“Police,” says Clark’s Dictionary, on page 906, “is -the function of that branch of the administrative machinery of the government which is charged with the preservation of public order and tranquility, promotion of public health, safety and morals, and the prevention and detection and punishment of crimes.”
We are satisfied that the president of a city commission has such police powers, and that he is a member of the administrative branch of the city police. It may be, as suggested by counsel for the petitioner, that, under the commission form of government, there is a city police commissioner who in a large measure acts as a chief of police. It may also be true that appointments and removals are made by the commissioners as a whole rather than by the president of the commission, and *451that formerly the appointments were made by the mayor with the consent of the council.
It is no doubt true that the president of a city commission has no veto power, and has not the control of legislation which was formerly possessed by the mayor. It may be that the president of a city commission has not the unlimited power to discharge employees and officers, but he has none the less imposed upon him the duty to enforce the laws even if he has not the power to make them. He has none the less the duty to see that all the police officers perform theirs.
He has the unlimited power to summon and control a special police force when such police force is necessary. He certainly has not the power to connive at a maladministration of the law.
This again leads us to a determination of the question (though the same is hardly necessary) whether the term “mayor” as used in § 685 of the Compiled Laws of 1913 includes the president of a city commission.
We are satisfied that it does. Section 3833 of the Compiled Laws of 1913 and a section of the very act which created the Commission form of government provides: “Whenever, in the laws not repealed by this act, the words, 'town council, city council, or village board,’ appear, it shall mean board of city commissioners ; the word 'mayor’ or 'president’ shall mean president of the board of city commissioners. Whenever the words 'city commissioners’ are used in this chapter they shall be construed to mean and include village commissioners.”
Section 3831 also provides: “All the provisions of law now in force or which may hereafter be passed by the legislative assembly in relation to the powers, duties or privileges of the president of boards of trustees of towns or villages or mayors of cities, are hereby granted to the president of the board of city commissioners, and except where inapplicable all the provisions of law now in force or hereafter passed by the legislative assembly in relation to the powers, duties or privileges of town or village “trustees, or other municipal boards thereof, or the powers, duties or privileges of city councils are hereby granted to the boai’d of city commissioners provided for in this chápter; provided, cities incorporated under this chapter shall for.all purposes according to their respective population retain the classification otherwise provided by law.”
*452It is true that § 3833 uses the words, “wherever in the laws not repealed by this act,” and it is true that their section was first adopted in 1907, and that § 685, under which the removal was sought to bo affected, was not passed until 1913. Section 3834 of the Compiled Laws of 1913 being § 64 of chapter 45 of the Laws of 1907, however, clearly expresses the intention that when the term “mayor” should be used thereafter it should be given the same significance as was given to it in § 3833 and in construing the statutes already enacted.
This is evidenced not merely by the statutes referred to, but by the fact that since the passage of the act which created.the commission form of government in 1907 the legislature has almost uniformly adopted the practice of using the words, “mayor” and “city council,” interchangeably, and in acts which relate clearly to the presidents of city commissions and to such commissioners. See § 2825, chap. 58, of the Laws of 1909; § 2826, chap. 58, of the Laws of 1909; § 26, chap. 92, of the Laws of 1907; § 1, chap. 49, of the Laws of 1909; § 1 chap. 55, of the Laws of 1909; § 2, chap. 56, of the Laws of 1909 ; § 1, chap. 69, of the Laws of 1911; § 2775, chap. 70, of the Laws of 1911; § 2776, chap. 70, of the Laws of 1911; chap. 71 of the Laws of 1911; chap. 69 of the Laws of 1911.
The judgment of the District Court is affirmed.
Grace, J. I concur in the result.